Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 9, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162466                                                                                               Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 162466
  v                                                                  COA: 354547
                                                                     Washtenaw CC: 87-021574-FC
  STEVEN DEAN STAMPER,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, by stipulation of the parties to withdraw the application for
  leave to appeal, the application is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 9, 2021

                                                                               Clerk